DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 6/16/21.
	Claims 1-20 are pending.

Response to Arguments
The double patenting rejection is held.
The applicant argues that the cited references fail to teach displaying, by the regular expression generator, the retrieved data in tabular form within a user interface, the displayed tabular data comprising a plurality of data cells. Upon further consideration, the examiner respectfully disagrees. Sato in fact discloses tabular data as shown in the array of cells 104 displayed within the user interface, such as a first data cell row including the data cell corresponding with data “Last 4 Digits of License Number” (fig. 6).  
	Further, the applicant argues that Sato in particular fails to teach a selection of data from the displayed tabular data, received via the user interface. Upon further consideration, the examiner respectfully disagrees, the tabular data of Sato is displayed for selection, such as a user selecting the first cellular data “Last 4 Digits of License Number” for inclusion within the regular expression generator based on the generated data of 110 and 112 (fig. 6). 
	With respect to configured to search for matches, a new ground of rejection (Schmidt) has been applied, explained below. 

	Thus, the claims remain rejected. 

	Double Patenting: Provisional, Nonstatutory, Obviousness-Type
Claims 1, 2, 3, 5, 10, 11, 12, 14, and 19 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, and 7 (and similarly claims 16, 17, 19, and 20) of Application No. 16/904,273. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons mentioned in the table below. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
These claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the mentioned claims of copending Application (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/438,327
16/904,273 (reference application)
Retrieving data from one or more data sources (claim 1)
A data set in tabular form (claim 1)
Displaying the retrieved data in tabular form on a user interface, wherein the tabular data 

Receiving via the user interface a first selection of data that is selected from within the displayed tabular data comprising the plurality of data cells displayed on the user interface (claims 1, 10, and 19)
Receiving a first selection of data from a first data cell of the plurality of data cells (claim 1)
Generating a first regular expression based on the first selection of data from within the displayed tabular data (claims 1, 10, and 19)
Generating an expression such as a first selection of data from a first data cell of the plurality of data cells (claim 1)
Wherein the first regular expression comprises a sequence of characters defining a pattern about the first selection of data, and wherein the first regular expression is configured to search for matches to the defined pattern among the data in the tabular data that is used to generate the first regular expression (claims 1, 10, and 19)
A first selection of data from a first data cell (claim 1) such that the first selection is used for determining one or more data cells of the plurality of data cells comprising data that matches (i.e., based on a search) the first selection of data (claim 1)
Displaying the first regular expression within the user interface (claims 1, 10, and 19)
Displayed data set in tabular form (claim 1) in addition to displaying the first regular expression (claim 2)
The first selection of data comprises receiving a selection of a first data cell and wherein generating the first regular expression comprises confirming that the first regular expression matches the data within the first data cell (claims 2 and 11)
The data in the one or more data cells is determined to comprise data that matches the first selection of data (claim 5)
Receiving the first selection of data comprises receiving a selection of a subsequence of characters within a first data cell via the user interface, and wherein one or more additional characters within the first data cell are not selected within in the first selection of data (claims 3 and 12)
Receiving a selection of a first fragment of data in the first data cell (claim 3)
Bulk modify operation corresponding to at least one of an extract operation, a replace operation, or a delete operation; performing the bulk operation on the subsequence of characters, and on the corresponding subsequences of characters within the additional data cells that match the first regular expression (claims 5 and 14)
e.g., a replace operation (claim 7)



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 10-12, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20180367699) in view of  Messerly et al. (US 20110307874, Herein “Messerly”) in view of Schmidt (US 20140258189).
Regarding claim 1, Sato teaches a method of generating regular expressions (password generation (abstract); generating a password (i.e., regular expression) such as the password “567821” from textual components (fig. 6)), comprising:
retrieving, by a regular expression generator comprising one or more processors (processing device [0041]), data from one or more data sources (data from user inputted source(s) including selected password items (fig. 6) based on an analyzed document (figs. 1 to 5));
displaying, by the regular expression generator, the retrieved data in tabular form on a user interface (screen display interface displaying password candidate components corresponding with a password candidate table [0027]; see also figs. 3 and 4), wherein the tabular data displayed on the user interface comprises a plurality of data cells (a first cell corresponding with, e.g., last 4 digits of license number, a second cell corresponding with license number, a third cell corresponding with day of birth date, and a fourth cell corresponding with month of birth date (fig. 6 – 104));
receiving, by the regular expression generator, via the user interface, a first selection of data from within the displayed tabular data (a first user selection of last 4 digits of license number from within a table of selection candidates (e.g., selection candidates 104) (fig. 6); the first selection of data corresponding with, e.g., a subsequence of characters such as characters 9 through 12 of the 12 comprising the plurality of data cells displayed on the user interface (of the user interface 100, display cells of selectable data 104 (fig. 6));
generating, by the regular expression generator, a first regular expression (e.g., “567821” (fig. 6)) based on the first selection of data from within the displayed tabular data (generating a password based on selected textual components such as a password composed of the last 4 digits of license number in addition to day of birth date (figs. 4 and 6)); and
displaying, by the regular expression generator, the first regular expression within the user interface (displaying the configured password composed of the selected elements of the data table, the such as displaying a configured password composed of the selected last four digits of the license number and the selected the datay of the birth date that ar arranged in a specified order [0033]);

However, Sato fails to specifically teach configured to search.
Yet, in a related art, Messerly discloses generating an expression from one or more cells selected within an interface for searching (e.g., identifying) other cells related to the expression generated from the selected cell(s) [0014]. The regular expression comprising a sequence of characters (e.g., data of cells selected by the user, the selection performed within the spreadsheet ([0006], [0014], [0025], and [0030])) defining a pattern (e.g., the selection defining a pattern, such as a pattern used for searching/identifying related data in other cells [0006]). That is, the textual values of the selected cell(s) may be used in searching for identifying other data of the table, spreadsheet, etc. Further, the selection and searched data may be used in deriving an expression, such as a derived parameter(s) [0025], the searching performed based on identifying related data cells (e.g., related values) ([0031] and [0032]); the searching for performing expression generation [0033]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the table-based expression generation for performing searching of 
Furthermore, Messerly teaches:
displaying, by the regular expression generator, the retrieved data in tabular form on a user interface, wherein the tabular data displayed on the user interface comprises a plurality of data cells (the rendered Spreadsheet 101 (fig. 1) and 301 (fig. 3) such that a selection of one or more cells of a page of the spreadsheet is performed within a page of the spreadsheet (fig. 2; [0030]));
receiving, by the regular expression generator, via the user interface, a first selection of data that is selected from within the displayed tabular data comprising the plurality of data cells displayed on the user interface (a selection of table cell data ([0014] and [0025]); selection within the interface [0030], such as by the user performing selection of cell(s) of the spreadsheet [0037]).

However, Sato in view of Messerly fails to specifically teach generating, by the regular expression generator, a first regular expression based on the first selection of data from within the displayed tabular data, wherein the first regular expression is configured to search for matches to the defined pattern among the data in the tabular data that is used to generate the first regular expression.
	Yet, in a related art, Schmidt discloses generating a pattern for use as a query [0044] for searching [0048] to search for data such as data set 708 based on the selected region (e.g., 704 or 706) 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the rendering a regular expression such as regular expression 558 of Fig. 5B for searching for matching cells such as cells of rows 13 to 15 to display completed data such as data of cells 552 (Fig. 5B) of Schmidt with the a regular expression generated for search of Sato in view of Messerly to have generating, by the regular expression generator, a first regular expression based on the first selection of data from within the displayed tabular data, wherein the first regular expression is configured to search for matches to the defined pattern among the data in the tabular data that is used to generate the first regular expression. The combination would allow for, according to the motivation of Schmidt, reducing the technical skill, time, and energy of users to provide for interacting with complex models, such as searching for determined cellular data within spreadsheets, such as searching for data based on an expression visually selected by the user conveniently selected directly from the tabular data ([0002] to [0004]), particularly with respect to meeting the user’s potential by assisting the user in generating an expression for query of complex data, thus making the search less intensive for the user by performing query generation automatically with minimal input (e.g., selection) by the user ([0005] and [0006]).
	Furthermore, Schmidt teaches or makes abundantly clear:
	retrieving, by a regular expression generator comprising one or more processors, data from one or more data sources (retrieving data in a table [0043] such as from models of data ([0058] and [0059]));
displaying, by the regular expression generator, the retrieved data in tabular form on a user interface (displayed spreadsheet data (Fig. 5A)), wherein the tabular data displayed on the user interface comprises a plurality of data cells (spreadsheet cells (Fig. 5A));
	receiving, by the regular expression generator, via the user interface, a first selection of data that is selected from within the displayed tabular data comprising the plurality of data cells displayed on the user interface (user selection of data cell(s) [0039]; user selecting cells ([0054] and [0055]); e.g., the user selects a portion of cells of rows 11 to 16 (Fig. 5A));
	displaying, by the regular expression generator, the first regular expression within the user interface (provide displays such as through the user interface of 558, the generated regular expression [0062]).

Regarding claim 2, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 1, as explained above.
Furthermore, Sato teaches the method of claim 1, wherein receiving the first selection of data (selection 102 of a first selecting including, e.g., the last 4 digits of license number (fig. 6)) comprises receiving a selection of a first data cell via the user interface (receiving a first cell of a column of table cells, the first cell of cells 104 including, e.g., last 4 digits of license number, the second cell corresponding with license number, etc. (fig. 6)), and wherein generating the first regular expression (password expression 112 including, e.g., “567821” (fig. 6)) comprises confirming that the first regular expression matches data within the first data cell (upon the user selection of data within the first data cell, the regular expression is confirmed to match the user selection by visually displaying the data corresponding with the user selection; for instance, the regular expression is confirmed to match the user selection by displaying the last 4 digits of the license number “5678” corresponding with the user selection of data cell corresponding with the last 4 digits of the license number (fig. 6)).

Regarding claim 3, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 1, as explained above.
Furthermore, Sato teaches the method of claim 1, wherein receiving the first selection of data comprises receiving a selection of a subsequence of characters within a first data cell via the user interface (receiving a subsequence selection, the subsequence of 4 digits being a subsequence of the full number of digits of the license number (fig. 6); in particular, receives a selection of the subsequence of characters ordered 9-12 of the 12 character license number (figs. 4 and 6)), and wherein one or more additional characters within the first data cell are not selected in the first selection of data (e.g., the first 8 characters of the license number corresponding with the selected data cell are not selected when just the last 4 digits of the license number are selected (figs. 4 and 6)).

Regarding claim 6, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 1, as explained above.
Furthermore, Sato teaches the method of claim 1, further comprising:
receiving, by the regular expression generator, via the user interface, a second selection of data from within the displayed tabular data (a second selection of a second cell (e.g., day of birth date) of the cells of 104 (fig. 6));
generating, by the regular expression generator, a second regular expression in response to the second selection of data (generate an updated, second password expression representation 112 based on the second data cell selection of day of birth date (fig. 6)), wherein the second regular expression matches both the first selection of data and the second selection of data within the displayed tabular data (the updated, second password expression matches both the last 4 digits of and
displaying, by the regular expression generator, the second regular expression within the user interface (display the updated (i.e., second) password expression based on the user selections corresponding with each 102 input (fig. 6)).

Regarding claim 7, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 1, as explained above.
Furthermore, Sato teaches the method of claim 1, wherein receiving the first selection of data comprises receiving a selection a first data cell or a subsequence of characters within the first data cell via the user interface (receiving a selection of subsequence of characters such as a portion of a license number (fig. 6)), and wherein the method further comprises:
identifying a first subset of data cells within the displayed tabular data that match the first regular expression (subsets of data cells of the password items including “last 4 digits of license number” and “day of birth date” which have been selected and identified as a first subset of data cells from within the displayed tabular data 104, the identified 102 items matching the regular expression 112 (fig. 6)); and
displaying, within the user interface, a first graphical indicator associated with each of the first subset of data cells that match the first regular expression (GUI (fig. 6) rendering an indicator of the identified 102 subsets of the password items).

Regarding claim 10, Sato teaches a system for generating regular expressions (user interface for generating a password expression (fig. 6) and system (fig. 1)), the system comprising:
a processing unit comprising one or more processors (processor [0041]); and
memory storing instructions that, when executed by the processing unit, cause the
system (hardware, processor, and memory for program execution [0041]) to:
	Claim 10 recites similar limitations as claim 1 – see rejection rationale above.
	
Regarding claim 11, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 10, as explained above.
Claim 11 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 12, Sato in view of Messerly in view of Schmidt teaches the limitations of claims 10 and 11, as explained above.
Claim 12 recites similar limitations as claim 3 – see rejection rationale above.

Regarding claim 15, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 10, as explained above.
Claim 15 recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 16, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 10, as explained above.
Claim 16 recites similar limitations as claim 7 – see rejection rationale above.

Regarding claim 19, Sato teaches a non-transitory computer-readable media for generating regular expressions (memory [0041]), the computer-readable media comprising computer-executable instructions which when executed on a computer system (processor [0041]), cause the computer system to:


Regarding claim 20, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 19, as explained above.
Claim 20 recites similar limitations as claim 6 – see rejection rationale above.



Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Schmidt, as applied above, and in view of Beckwith et al. (US 20140359574, Herein “Beckwith”).
Regarding claim 4, Sato in view of Messerly in view of Schmidt teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Sato teaches the method of claim 3, wherein generating the first regular expression comprises confirming that the first regular expression matches the entire first data cell (confirming by visually displaying the regular expression that matches the entirety of the data of the first data cell which, in one instance, is, at least, the last 4 digits of the license number, confirmed by the visual rendering in the password of 112 (fig. 6)).

However, Sato in view of Messerly in view of Schmidt fails to specifically teach and wherein the method further comprises:
determining one or more additional data cells within the displayed tabular data that match the first regular expression;
determining, within each of the additional data cells that match the first regular expression, a subsequence of characters corresponding to selected subsequence of characters within the first data cell; and
displaying, via the user interface, an indication of a selection of each determined subsequence of characters within the additional data cells.
Yet, in a related art, Beckwith discloses a first portion selection (e.g., a common portion) of the cellular data and a subsequent possible selection of a remaining second portion which remains unselected upon the user selection of the first/common portion [0038]. In particular, Beckwith discloses determining one or more additional data cells within the displayed tabular data that match the first regular expression (additional data cells determined and rendered in a stepwise manner for the auto-completion, each of the auto-completion menus corresponding with and matching an auto-completion expression [0038]); determining, within each of the additional data cells that match the first regular expression, a subsequence of characters corresponding to selected subsequence of characters within the first data cell (based on a selection of the subsequence of characters within the first menu corresponding with a first step, determine in a second step subsequences that correspond with a second menu [0038]); and displaying, via the user interface, an indication of a selection of each determined subsequence of characters within the additional data cells (additional cells of subsequences (fig. 3), the additional data cells corresponding with a determined subsequence as shown in fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the multi-list entry of candidate subsequences of Beckwith the auto-completion using subsequence selection for determining an expression of Sato in view of Messerly in view of Schmidt to have determining one or more additional data cells within the displayed tabular data that match the first regular expression; determining, within each of the additional data cells that match the first regular expression, a subsequence of characters corresponding to selected subsequence of 

Regarding claim 13, Sato in view of Messerly in view of Schmidt teaches the limitations of claims 10-12, as explained above.
Claim 13 recites similar limitations as claim 4 – see rejection rationale above.


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Schmidt in view of Beckwith, as applied above, and in view of Hassanpour et al. (US 20150278355, Herein “Hassanpour”).
Regarding claim 5, Sato in view of Messerly in view of Schmidt in view of Beckwith teaches the limitations of claims 1, 3, and 4, as explained above.
However, Sato in view of Messerly in view of Schmidt in view of Beckwith fails to specifically teach the method of claim 4, further comprising:
receiving, via the user interface, a selection of a bulk modify operation within the displayed tabular data, wherein the selected bulk modify operation corresponds to one of an extract operation, a replace operation, or a delete operation; and
performing the selected bulk modify operation on the subsequence of characters within the first data cell, and on the corresponding subsequences of characters within the additional data cells that match the first regular expression. 
Yet, in a related art, Hassanpour discloses drilling down and up to replace and extract new elements of a modified list and further performing the modification operation on the corresponding subsequence of characters within the additional data cells of a sublist ([0123] and [0124]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the performing a modification of the subsequence of characters within the respective first and additional data cells by drilling down or up to replace and extract new elements of a modified list of data cells and additional data cells based on either drilling in a direction of down or in a direction of up with respect to a matching regular expression of Hassanpour with the expression generator based on user selection of tabular data of Sato in view of Messerly in view of Schmidt in view of Bechwith to have receiving, via the user interface, a selection of a bulk modify operation within the displayed tabular data, wherein the selected bulk modify operation corresponds to one of an extract operation, a replace operation, or a delete operation; and performing the selected bulk modify operation on the subsequence of characters within the first data cell, and on the corresponding subsequences of characters within the additional data cells that match the first regular expression. The combination would allow for, according to the motivation of Hassanpour, controlling a list of autosuggestion information to modify the list and corresponding sublist cells, all of which correspond with a suggestion expression such that a user may have manual control over the determined auto suggestions by controlling the lists and corresponding sublists using manual modification controls, thus 

Regarding claim 14, Sato in view of Messerly in view of Schmidt in view of Beckwith teaches the limitations of claims 10-13, as explained above.
Claim 14 recites similar limitations as claim 5 – see rejection rationale above.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Schmidt, as applied above, and in view of Liu et al. (US 20150286346, Herein “Liu”).
Regarding claim 8, Sato in view of Messerly in view of Schmidt teaches claims 1 and 7, as explained above.
Furthermore, Sato teaches the method of claim 7, further comprising:
identifying a second subset of data cells within the displayed tabular data that do not match the first regular expression (unselected items, e.g., “month of birth date” which have been unselected and currently do not match the generated expression 112; in other words, the unselected data cells are indicated as unselected by not being displayed with the selected/identified 102 password items (fig. 6)); and
displaying, within the user interface, a second different graphical indicator associated with each of the second subset of data cells that do not match the first regular expression (displaying the unselected data within 104 that do not match the expression 112 without a selection indictor 102 (fig. 6)).

	However, Sato in view of Messerly in view of Schmidt fails to specifically teach a second different graphical indicator.
	Yet, in a related art, Liu discloses within a list indicating selected and unselected cellular list data such that other selection indicators are used to display according to an unselected state of ceullar data until selected [0040].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the indicating unselected cellular data of Liu with the indicating selected cellular data of Sato in view of Messerly in view of Schmidt to have a second different graphical indicator. The combination would allow for, according to the motivation of Liu, clearly identifying selected and unselected cellular list/table data such that the user may clearly be able to identify whether certain data has been selected or yet to be selected [0040].

Regarding claim 17, Sato in view of Messerly in view of Schmidt teaches the limitations of claims 10 and 16, as explained above.
Claim 17 recites limitations similar to claim 8 – see rejection rationale above.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Schmidt, as applied above, and in view of Rogers et al. (US 20170161631).
Regarding claim 9, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 1, as explained above.
Furthermore, Sato teaches the method of claim 1, further comprising:
receiving, by the regular expression generator, via the user interface, a second selection of data from within the displayed tabular data (a plurality of selections corresponding with selected data 102 from the tabular list 104 (fig. 6)); 
determining, based on the first and second selections of data, that the first selection of data corresponds to a positive example that is to be matched by a generated regular expression (each of the selected 102 tabular data is positive in that it matches a generated password expression 112 (fig. 6)); 
generating, by the regular expression generator, a second regular expression in response to the second selection of data (as a user selects additional selections of data the password expression is updated, such as rendering a first password expression in response to a first selection of data and a second, updated password expression in response to a second selection of data (fig. 6)), wherein the second regular expression matches the first selection of data (the first selection of data 102 (last 4 digits of license number) corresponds with the password expression, both in its first and second (updated) renderings (fig. 6));
displaying, by the regular expression generator, the second regular expression within the user interface (displayed password expression based on updated 102 selections, thus rendering an accumulated, aggregated password expression as additional 102 selections are made, thus rendering, at least, an updated second expression based on in the case of fig. 6 the 102 selection “day of birth date” (fig. 6)).

However, Sato in view of Messerly in view of Schmidt fails to specifically teach and the second selection of data corresponds to a negative example that is not to be matched by the generated regular expression.
	Yet, in a related art, Rogers discloses allowing the user to input positive examples and negative examples that indicate preferences of a user learned via the user interaction in order to predict a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the selection of a negative example of Rogers with the selection of tabular data for performing expression generation of Sato in view of Messerly in view of Schmidt to have and the second selection of data corresponds to a negative example that is not to be matched by the generated regular expression. The combination would allow for, according to the motivation of Rogers, facilitating user preferences with respect to confirming recommendations made to a user based on a user’s selection of desired and undesired content ([0002] and [0003]). As such, the system may be configured to more effectively update recommendations taking into account the user’s selections of positive and negative examples [0003].
	Furthermore, Rogers teaches:
generating, by the regular expression generator, a second regular expression in response to the second selection of data, wherein the second regular expression matches the first selection of data but does not match the second selection of data within the displayed tabular data (determining the expression generator based on positive selections and negative selections made by the user for predicting content suggestions to show, thus teaching the system based on the learned user’s interests based on the identified positive and negative examples ([0004] and [0005])); and
displaying, by the regular expression generator, the second regular expression within the user interface (updating the regular expression based on the user’s selection of positive and negative examples [0007]).

Regarding claim 18, Sato in view of Messerly in view of Schmidt teaches the limitations of claim 10, as explained above.
Claim 18 recites similar limitations as claim 9 – see rejection rationale above.

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144